Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing April 30, 2009 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE: Principal Life Insurance Company Variable Life Separate Account Principal Executive Variable Universal Life II Registration Statement on Form N-6 File No. 333-149215 I am Counsel for the above-referenced Registrant, and have reviewed the attached post- effective amendment which is being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Sincerely, /s/ Sarah J. Pitts Sarah J. Pitts Counsel 515-248-3259 pitts.sarah@principal.com
